Citation Nr: 0828293	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  01-05 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for chronic 
musculoskeletal low back pain with dorsal column stimulator 
implant, rated as 10 percent disabling prior to October 21, 
2004; rated as 20 percent disabling from October 21, 2004 
through April 11, 2007; and rated as 40 percent disabling 
from April 12, 2007.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran served in the Florida Army National Guard with 
periods of active duty for training and inactive duty 
training, including one such period from October 1980 to May 
1981.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2000 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
regional office (RO).  In the July 2000 decision, the RO 
confirmed a previously assigned 10 percent rating for the 
veteran's service-connected back disorder.  In a decision of 
February 2005, the RO assigned a 20 percent rating, effective 
from October 21, 2004.  The Board remanded the case for 
additional development in September 2006.  Subsequently, in a 
decision of 2007, the RO assigned a 40 percent rating 
effective from April 12, 2007.  The case has now been 
returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Subsequent to the issuance of the most recent supplemental 
statement of case in September 2007, the veteran submitted 
additional items of relevant evidence.  The evidence includes 
office notes from Steven M. Bailey, M.D., dated in August and 
September 2007; an operation report dated in September 2007 
from the North Florida Regional Medical Center; another 
operative report dated in November 2007 from the North 
Florida Regional Medical Center, and a post-operative follow-
up record dated in November 2007 from the Florida 
Neurosurgical Associates.  

This additional evidence was not accompanied by a waiver of 
the right to have that evidence reviewed in the first 
instance by the RO.  In fact, in a written brief dated in 
April 2008, the veteran's representative noted that 
submission of the additional evidence, and specifically 
stated that a remand was desired.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the additional 
evidence which has been added to the 
claims file and determine whether the 
benefits sought on appeal may now be 
granted.  

2.  If any of the benefits sought on 
appeal remain denied, the appellant and 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




